                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

THOMAS EUGENE GAITHER, et al.,                §
                                              §
                      Plaintiffs,             §
                                              §
VS.                                           §    Civil Action No. 2:18-CV-106-D
                                              §
ROCKING T INC. OF AMARILLO,                   §
TEXAS, MOTOR CARRIER, et al.,                 §
                                              §
                      Defendants.             §

                                            ORDER

       After making an independent review of the pleadings, files, and records in this case, the

November 2, 2018 findings, conclusions, and recommendation of the magistrate judge, and the

November 13, 2018 objections of plaintiff Thomas Eugene Gaither, the court concludes that the

findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and

recommendation of the magistrate judge are adopted, and this action is dismissed without prejudice

by judgment filed today.

       SO ORDERED.

       December 20, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
